DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI (paragraph 28 and 52), which is a trade name or a mark used in commerce, has been noted in this application. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajko (US 2018/0332493 A1).

Regarding claims 1, 10 and 17, Bajko discloses a system, a method (Abstract, Fig. 1 and paragraph 22) and a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions (paragraphs 2 and 25, Fig. 1, where the reporting station is a personal computer (PC), and inherently includes memory storing programming code/instructions to be executed to perform processes as disclosed), the system comprising: 
a processing unit; and memory storage that includes instructions which, when executed by the processing unit, causes the processing unit (paragraphs 2 and 25, Fig. 1, where the reporting station is a personal computer (PC), and inherently includes processor configured to execute programming code/instructions to perform processes as disclosed) to: 
enable a Network Side Beacon Report (NSBR) mode to generate beacon reports remotely from a Client Device (CD) (paragraph 25, “A requesting station 105 may request one or more wireless network measurements from one or more other stations 110-125. A reporting station 115 can reply with the one or more requested measurements. In one implementation, the requesting station 105 can be a WiFi Agile Multi-Band access point and the reporting station 115 can be a WiFi Agile Multi-Band Station non-access point station”, paragraph 26, “The measurement report request can be a request for a beacon report”; paragraphs 27, 37 and 46, request measurement mode as beacon table); and 
when in the NSBR mode: 
compile probe signal parameters associated with one or more probe signals received at one or more Access Points (APs) from the CD (paragraph 25, the reporting station receives request for measurements from other stations; paragraph 27, beacon report request includes different parameters; paragraph 31, beacon report responding to the beacon request); and 
generate an NSBR for the CD based on the probe signal parameters associated with the one or more probe signals received from the CD (paragraphs 25, 27 and 31, beacon report generated based on the beacon report request).

Allowable Subject Matter
Claims 2-9, 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Do et al. (US 2006/0087474 A1) discloses a method and system for monitoring location based service (Abstract), wherein beacon data is examined, and a beacon status report is generated and stored on a server (paragraph 28).

Theurer et al. (US 2016/0029160 A1) discloses a server aggregates beacon packets received from one or more beacon badges from an environment and generates reports based on the received beacon packets (paragraph 124).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645